971 So. 2d 224 (2008)
TROPICANA PRODUCTS, INC., Appellant,
v.
CITY OF PORT ST. LUCIE, a municipal corporation of the State of Florida, Appellee.
No. 4D06-4350.
District Court of Appeal of Florida, Fourth District.
January 2, 2008.
*225 David M. Wells and Whitney K. McGuire of McGuireWoods LLP, Jacksonville, for appellant.
Tracy A. Marshall, Thomas A. Cloud and Heather M. Blom-Ramos of GrayRobinson, P.A., Orlando, for appellee.
PER CURIAM.
This appeal emanates from a lawsuit filed by Tropicana Products, Inc., against the City of Port St. Lucie wherein Tropicana alleged that the water rates charged it by the City were arbitrary, unreasonable or discriminatory in violation of chapter 180 of the Florida Statutes and Florida law. There is a presumption that the rate established by the city council is valid. The burden rests on the party challenging the rate to clearly establish that the rate is arbitrary, discriminatory and without reason. See City of New Smyrna Beach v. Fish, 384 So. 2d 1272, 1276 (Fla.1980). Following a bench trial and the presentation of extensive evidence, the trial court rejected Tropicana's claims and entered judgment in favor of the City. We have considered Tropicana's many arguments, find no error in the trial court's ruling, and affirm the judgment appealed.
Affirmed.
STONE, STEVENSON, JJ., and TRAWICK, DARYL EVAN, Associate Judge, concur.